Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150286                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150286
                                                                    COA: 311441
                                                                    St. Clair CC: 12-000721-FC
  ROBIN SCOTT DUENAZ,
           Defendant-Appellant.

  _________________________________________/

         On January 14, 2016, the Court heard oral argument on the application for leave to
  appeal the July 10, 2014 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court. We note, however, that the Court
  of Appeals has remanded this case to the St. Clair Circuit Court for resentencing, and that
  any such resentencing must comply with the procedure described in People v Lockridge,
  498 Mich. 358 (2015).

         In addition, we encourage the Legislature to clarify whether evidence of prior
  sexual abuse constitutes “sexual conduct” within the meaning of the rape-shield statute,
  MCL 750.520j. The statute does not define “sexual conduct,” and the proper
  construction of that term is a question that has divided Justices of this Court. See People
  v Parks, 483 Mich. 1040 (2009) (YOUNG, J., concurring) (MARKMAN, J., dissenting);
  People v Piscopo, 480 Mich. 966 (2007) (MARKMAN, J., dissenting).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2016
           s0126
                                                                               Clerk